Citation Nr: 1454218	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to May 2003.  He also served in the National Guard, including periods of active duty for training, from November 1983 to March 1984, and from July 2006 to February 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Louisville, Kentucky.  A transcript of the hearing is in the claims file.

In a decision dated in October 2011, the Board denied service connection for "an acquired psychiatric disorder, to include adjustment disorder and obsessive compulsive disorder."  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012 the parties filed a Joint Motion for Remand, which the Court granted in a July 2012 Order.  In November 2012 the Board remanded the matter for further development consistent with the parties July 2012 Joint Motion for Remand.  

In a decision dated in April 2013 the Board again denied the claim for service connection for an acquired psychiatric disorder.  In June 2013 the Veteran appealed that decision to the Court, and in a Memorandum Decision dated July 31, 2014, the Court vacated the Board's April 2013 decision and remanded the matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted, the case was previously before the Board.  Noting the absence of records of psychiatric symptoms in service, adverse medical opinions, and the absence of favorable medical opinions, the Board denied the appeal.  

In its July 2014 Memorandum Decision, the Court determined that the December 2012 VA opinion was not adequate for rating purposes because it lacks an adequate rationale for its conclusion that it was less likely than not that the Veteran's current psychiatric disorder was related to service.  The Board was directed to obtain a new medical opinion that supports its conclusions with an adequate rationale.  In accordance with the Court's Order the matter is remanded for the requested opinion.  

Since the Veteran receives mental health care from VA the claims file should be updated with respective treatment records dating from April 2013.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA psychiatric treatment records dated since April 2013.  

Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of step 1, afford the Veteran a new VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each psychiatric disorder diagnosed on examination or at some other time during the appeal period (to include obsessive compulsive disorder, major depressive disorder/depression, anxiety disorder not otherwise specified, and adjustment disorder), whether it is at least as likely as not that the disorder was incurred in service, or if any were considered to exist prior to a period of service, whether any increased in severity beyond its natural progression during a period of active service, or active duty training.  If a psychosis is found, the opinion should address whether it is at least as likely as not that it began within the year following the Veteran's separation from active duty service in May 2003. 

Consistent with the Court's ORDER, a complete rationale for all opinions is to be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so state in the examination report, and explain why that is so.

3.  Then, re-adjudicate the claim based on all of the evidence of record.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

